Motion to dismiss appeal denied without prejudice. It does not appear that the attorneys who are moving to dismiss the appeal have any standing. Apparently, they do not appear for any person who is now a party. On the other hand, it does not appear from the papers submitted that the order which was appealed from was rendered on notice to proper parties; nor does it appear that the notice of appeal therefrom was served upon a proper party. Concur — Botein, P. J., Rabin, Yalente, Eager and Bastow, JJ.